DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	Notice to Applicant
The following is a Non-Final Office action. In response to Examiner’s Final Rejection of 01/20/2022, Applicant, on 04/15/2022, amended claims 1-2, 11-13, and 16-20. Claims 1-3, 5-13, and 15-20 are pending in this application and have been rejected below. 

Response to Amendment
Applicant’s amendments are received and acknowledged.

Response to Arguments - 35 USC § 101

Applicant’s arguments/amendments with respect to the 35 USC 101 rejections have been fully considered and they are persuasive.
The introduction of the sparse matrix is considered at Step2A – Prong 2 of the analysis. The sparse matrix provides the benefit of allocating memory more efficiently and balancing processing loads across available resources. This limitation is indicative of integration into a practical application. (Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)). The 101 Rejection is overcome and therefore withdrawn.
Response to Arguments - 35 USC § 103

Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are moot in view of a new line of rejections.
The amended limitations facilitate the need for further search and consideration. The Examiner relies on Atasu to teach portions of the amended limitations.
The 103 Rejection is updated and maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1-3, 5-7, 10-13, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 20190362263 A1) in view of Getchius et al. (US 20140149129 A1) and Atasu et al. (US 20180330192 A1).
	Regarding Claims 1 and 11, Harris teaches A computer implemented method for constructing and using a merchant community graph, the method implemented by a server comprising one or more processors and one or more memory devices storing computer-executable instructions that are executed by the processors for: receiving over a network connection financial transaction data including multiple merchants associated with multiple merchants; (See Harris, [0004]; One embodiment is directed to a method comprising receiving, by one or more computers, interaction data for a plurality of known interactions between resource providers and users, and creating a topological graph based on the plurality of known interactions and further see Harris, [0040]; Network interface 220 may be an interface for receiving data over a network, such as interaction data that is to be processed and analyzed. For example, the interaction data may be transaction data that is received over network interface 220 and further see Harris, [0037]; System 100 may further comprise a plurality of transport computers, such as transport computer A 121, transport computer B 122, and transport computer C 123. Each transport computer in the plurality of transport computers may be a computer for transporting data received from a resource provider computer during an interaction to a processing computer, such as processing computer(s) 130. Processing computer(s) 130 may be one or more computers (e.g. server computers) for processing interactions. Processing computer(s) 130 may further comprise analytics engine 135 for analyzing interaction data in system 100).
for each transaction included in the financial transaction data: determining [two or more] merchants in a particular transaction; and (See Harris, [0040]; Examples of information elements in interaction data may include: a transaction ID, an account ID for an account of an interacting user (e.g. account number, token, user name, etc.), an identifier for an interacting resource provider (e.g. merchant name, terminal number, etc.), a transaction amount, an interaction location, a transaction/interaction type (e.g., a mode of transaction such as magnetic stripe, e-commerce, contactless, contact, etc.), a resource provider type (e.g. a merchant category code or “MCC”), etc.). The Examiner notes the system of Harris identifies the participants in a transaction by the merchant name and transaction ID.
determining a connection between the [two or more] merchants in the particular transaction; (See Harris, [0049]; For example, a node for an account identifier of a specific user may be connected to a node for a resource provider identifier of a specific esource provider. The weight of the connecting edge between the two nodes may reflect a quantity of interactions (transactions) between the specific resource provider and user. For example, the user may have conducted 5 transactions at the resource provider, which may result in the edge between the nodes having a weight of 5. Furthermore, the user account identifier node and resource provider identifier node may be related to other distinct information elements included in transaction data). The Examiner notes the system of Harris teaches a transaction ID and merchant name for each transaction, which provides the connection information. 
generating a [merchant community graph] using the merchant community data stored in the [sparse matrix], (See Harris, [0049]; At step S302, a graph may be created from the interaction data. In embodiments, the graph may be a topological graph comprising nodes and edges (see FIG. 4). In an embodiment, a node for each distinct information element received amongst the plurality of received interaction data may be generated and plotted on the created graph and further see Harris, [0044]; In embodiments, processing computer 200A can access one or more databases, such as aggregate data database 200B and graph database 200C. Aggregate data database 200B may comprise interaction data and meta-information pertaining to interaction data. For example, the interaction data may comprise data relating to user transactions conducted at specific times, places, merchants, and for specific products, and the meta-information may comprise Internet meta-data that corresponds to the specific times, places, merchants, and specific products (e.g. media tags, product data, merchant reviews, social media data, etc.)). The Examiner notes that Harris teaches the community graph using users and merchants. The Examiner relies on Getchius below to teach the merchant communities more explicitly.
While Harris teaches determining transactions, clustering merchants, shared transactions, and users, Harris does not further teach clustering merchants to only merchants (clusters users and merchants). However, Harris in view of the analogous art of Getchius (i.e. fraud analysis) does teach: clustering multiple merchants into one or more merchant communities, the clustering comprising at least one of identifying, [based on a bi-clustering algorithm], merchants having multiple shared transactions and identifying, based on a connectivity algorithm, a fully accessible merchant community, storing merchant community data that identifies the merchants and the connections between each merchant included in the merchant community [in a sparse matrix that allocates space across the memory devices of the server and balances a processing load across available processors of the server]; and (See Getchius, 0086]; Link analysis component 760 may receive dynamic feedback 520 and/or information 525, and may utilize link analysis to determine inconsistencies in dynamic feedback 520 and/or information 525. In one example, the link analysis may include building a social graph of beneficiaries and providers, and extracting relationships (e.g., links between beneficiaries and providers) from the social graph. The link analysis may examine links related to existing healthcare fraud, and apply additional tests to determine whether collusion exists. If a probability threshold of collusion is reached, the link analysis may identify a claim as fraudulent. In one implementation, the link analysis may utilize graphical analysis, graphical statistics, visualization, etc. as the additional tests and further see Getchius, [0117]; As further shown in FIG. 14, links may be provided between fraudulent entities 1410 and unknown entities 1420. Link analysis component 760 may determine whether unknown entities 1420 are in collusion with fraudulent entities 1410 by extracting relationships (e.g., as indicated by the links) from social graph 1400. Link analysis component 760 may examine the links related to existing healthcare fraud (e.g., by fraudulent entities 1410), and may apply additional tests to determine whether collusion exists. If a probability threshold of collusion is reached (e.g., based on the extracted relationships, the examined links, and/or results of the tests), link analysis component 760 may determine that collusion exists between fraudulent entities 1410 and unknown entities 1420). The Examiner notes that the system of Getchius extracts relationships based on links between the entities (i.e. grouping the entities).
the merchant community graph including an arrangement of connections between the multiple merchants included in the one or more merchant communities querying the merchant community graph for a particular merchant community having an arrangement of connections that matches a particular shape associated with fraud; (See Getchius, [0116]; FIG. 14 is a diagram of further example operations capable of being performed by link analysis component 760 (FIG. 7). In one example, link analysis component 760 may build a social graph 1400 of entities (e.g., beneficiaries and providers) based on dynamic feedback 520 and/or information 525. As shown in FIG. 14, social graph 1400 may include known fraudulent entities 1410 and unknown entities 1420. Unknown entities 1420 may or may not be in collusion with fraudulent entities 1410. In one example implementation, fraudulent entities 1410 may be represented on social graph 1400 in a different manner than unknown entities 1420 (e.g., using a different color, shape, text, etc.). For example, fraudulent entities 1410 may be represented as red circles and unknown entities 1420 may be represented as grey circles and further see Getchius, [0117]; As further shown in FIG. 14, links may be provided between fraudulent entities 1410 and unknown entities 1420. Link analysis component 760 may determine whether unknown entities 1420 are in collusion with fraudulent entities 1410 by extracting relationships (e.g., as indicated by the links) from social graph 1400. Link analysis component 760 may examine the links related to existing healthcare fraud (e.g., by fraudulent entities 1410), and may apply additional tests to determine whether collusion exists and further see Getchius, [0068]; With regard to data reduction, predictive modeling unit 620 may normalize and filter claims information 420 and/or other information 430 (e.g., to a manageable size), may analyze the normalized/filtered information, may prioritize the normalized/filtered information, and may present a set of suspect claims 410 for investigation. The predictive models applied by predictive modeling unit 620 may support linear pattern recognition techniques (e.g., heuristics, expert rules, etc.) and non-linear pattern recognition techniques (e.g., neural nets, clustering, artificial intelligence, etc.). Predictive modeling unit 620 may assign fraud scores to claims 410, may create and correlate alarms across multiple fraud detection methods).
 flagging the multiple merchants included in the particular merchant community as suspicious; (See Getchius, [0116]; In one example implementation, fraudulent entities 1410 may be represented on social graph 1400 in a different manner than unknown entities 1420 (e.g., using a different color, shape, text, etc.). For example, fraudulent entities 1410 may be represented as red circles and unknown entities 1420 may be represented as grey circles).
and displaying a graph that includes the flagged multiple merchants in a user interface. (See Getchius, [0116]; In one example implementation, fraudulent entities 1410 may be represented on social graph 1400 in a different manner than unknown entities 1420 (e.g., using a different color, shape, text, etc.). For example, fraudulent entities 1410 may be represented as red circles and unknown entities 1420 may be represented as grey circles and further see Getchius, [0042]; Output device 370 may include a mechanism that outputs information to the operator, such as a light emitting diode (LED), a display, or another type of output device. Communication interface 380 may include any transceiver-like mechanism that enables device 300 to communicate with other devices or networks (e.g., network 290). In one implementation, communication interface 380 may include a wireless interface and/or a wired interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the merchant clustering features as taught by Getchius in order better understand relationships and links between entities to better identify fraudulent activity. (See Getchius, [0060]; healthcare fraud analysis system 510 may create a social graph of beneficiaries and providers based on dynamic feedback 520 and/or information 525, and may extract relationships among the beneficiaries and the providers in the social graph. Healthcare fraud analysis system 510 may examine links, representing the relationships, in the social graph related to existing healthcare fraud, and may apply a test to the social graph to determine whether collusion exists among the beneficiaries and/or the providers. Healthcare fraud analysis system 510 may determine inconsistencies in dynamic feedback 520 and/or information 525 based on the relationships, the links related to healthcare fraud, and/or results of the test). 
While Harris/Getchius teaches the use of merchant community graphs, neither appear to further teach the use of a sparse matrix nor do they appear to teach the use of bi-clustering algorithms. However, Harris/Getchius in view of the an analogous art of Atasu (i.e. cluster analysis and load balancing) does teach in a sparse matrix that allocates space across the memory devices of the server and balances a processing load across available processors of the server (See Atasu, [0008]; The method includes providing a sparse training data matrix, selecting a number of user-item co-clusters, and building a user model data matrix by matrix factorization such that a computational load for executing the determining updated elements of the factorized sparse training data matrix is evenly distributed across the heterogeneous computing resources and further see Atasu, [0053]; building groups of item rows in the sparse training data matrix R may be performed depending on the determining groups of user columns in the sparse training data matrix R—i.e., not independently, but under a condition such that (a) a total volume of communication between the heterogeneous computing resources may be minimized when performing the executing the determining updated elements f(u,k) and f(i,k), and (b) the computational load for executing the determining updated elements f(u,k) and f(i,k) is maintained evenly distributed across the heterogeneous computing resources by (i) defining edges in user-item pairs indicative of an existing rating from a user for an item in the sparse training data matrix R, and (ii) minimizing a total number of edges between the heterogeneous computing resources when performing the executing the determination of updated elements f(u,k) and f(i,k) by applying a min-cut algorithm). The Examiner further notes that bi-clustering1 is also defined as co-clustering, block clustering, and two-mode clustering.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the  sparse matrix and bi-clustering features as taught by Atasu in order to adapt to computing resources even having different computing capacities. (See Atasu, [0035]; The term ‘evenly distributed’ may denote that a computational load may be distributed to computing resources having a different computing capacity that even if the amount of comparable calculations differs between the computing resources, the total amount of time required to finish the different amount of comparable calculations may be nearly the same).
Further regarding Claim 11, Harris also teaches: A system for constructing and using a merchant community graph, the server system comprising one or more processors and one or more memory devices storing computer-executable instructions that are executed by the processors to: (See Harris, [0037]; System 100 may further comprise a plurality of transport computers, such as transport computer A 121, transport computer B 122, and transport computer C 123. Each transport computer in the plurality of transport computers may be a computer for transporting data received from a resource provider computer during an interaction to a processing computer, such as processing computer(s) 130. Processing computer(s) 130 may be one or more computers (e.g. server computers) for processing interactions. Processing computer(s) 130 may further comprise analytics engine 135 for analyzing interaction data in system 100).
Regarding Claims 2 and 12 Harris/Getchius/Atasu further teaches, wherein determining the one or more merchants in a particular transaction comprises: mapping one or more merchant identifiers to each merchant in each of merchants; (See Harris, [0048]; In embodiments, when a user interacts with a resource provider, interaction data comprising a plurality of information elements may be generated and/or received by a resource provider computer (e.g. by resource provider computer N—114 of FIG. 1) and may be processed and recorded by the one or more processing computers. Examples of information elements in interaction data may include: a transaction ID, an account ID for an account of an interacting user (e.g. account number, token, user name, etc.), an identifier for an interacting resource provider (e.g. merchant name, terminal number, etc.), a transaction amount, an interaction location, a transaction/interaction type (e.g., a mode of transaction such as magnetic stripe, e-commerce, contactless, contact, etc.), a resource provider type (e.g. a merchant category code or “MCC”), etc. and further see Harris, Fig. 4; the Examiner notes the merchants are mapped to the proper merchant category code (MCC) as seen in the Figure).
determining the one or more merchant identifiers included in the transaction data for the particular transaction; and (See Harris, [0048]; In embodiments, when a user interacts with a resource provider, interaction data comprising a plurality of information elements may be generated and/or received by a resource provider computer (e.g. by resource provider computer N—114 of FIG. 1) and may be processed and recorded by the one or more processing computers. Examples of information elements in interaction data may include: a transaction ID, an account ID for an account of an interacting user (e.g. account number, token, user name, etc.), an identifier for an interacting resource provider (e.g. merchant name, terminal number, etc.), a transaction amount, an interaction location, a transaction/interaction type (e.g., a mode of transaction such as magnetic stripe, e-commerce, contactless, contact, etc.), a resource provider type (e.g. a merchant category code or “MCC”), etc).
 matching the one or more merchant identifiers for each merchant included in the transaction data for the particular transaction to associate the one or more merchants with the particular transaction. (See Harris, [0048]; In embodiments, when a user interacts with a resource provider, interaction data comprising a plurality of information elements may be generated and/or received by a resource provider computer (e.g. by resource provider computer N—114 of FIG. 1) and may be processed and recorded by the one or more processing computers. Examples of information elements in interaction data may include: a transaction ID, an account ID for an account of an interacting user (e.g. account number, token, user name, etc.), an identifier for an interacting resource provider (e.g. merchant name, terminal number, etc.), a transaction amount, an interaction location, a transaction/interaction type (e.g., a mode of transaction such as magnetic stripe, e-commerce, contactless, contact, etc.), a resource provider type (e.g. a merchant category code or “MCC”), etc). The Examiner notes the transaction is mapped to the merchant by the data received regarding each transaction when it is analyzed by the system.
Regarding Claims 3 and 13 Harris/Getchius/Atasu teaches further comprising: receiving over the network connection new financial transaction data associated with the one or more merchants in a particular merchant community; and (See Harris, [0030]; A “data set” may refer to a collection of related sets of information composed of separate elements that can be manipulated as a unit by a computer. A data set may comprise known data, which may be seen as past data or “historical data.” Data that is yet to be collected, may be referred to as future data or “unknown data.” When future data is received at a later point it time and recorded, it can be referred to as “new known data” or “recently known” data, and can be combined with initial known data to form a larger history). The Examiner notes that Harris teaches receiving the financial transaction data in Claim 1 and further teaches receiving new data at this step.
 updating the merchant community data for the particular merchant community based on the new financial transaction data. (See Harris, [0073-74]; According to embodiments, a new community may be built from a seed node by extending the community K to include nearby nodes (neighbors) that are connected to one or more nodes included in the community. In one embodiment, the new community K may be extended by adding nodes recursively from its neighbors according to priority. In one embodiment, the priority of a neighbor v of K may be determined by the value IN.sub.vK, the interaction probability between v and the nodes of the new community K. In an embodiments, the node with the highest interaction probability against K may be selected as the neighboring node with the highest priority… [0074] In embodiments, whether a high priority neighboring node v is added to the new community is determined by an Extend-judgment test that tests if v is a (K, T.sub.in, d)-vertex. The predefined criteria for a (K, T.sub.in, d)-vertex evaluated in the Extend-judgement test is described below. In an embodiment, a candidate node v may be added to the new community if the candidate node v is a (K, T.sub.in, d)-vertex. Once the new node v is added to the community, the community may be updated, i.e., the neighbors of the new community may be re-constructed from the graph, G, and the priorities of the neighbors of the new community may be re-calculated). The Examiner notes the system takes in new data and creates a new community by extending an existing community with the new data (i.e. updating the merchant community).
Regarding Claims 5 and 15 Harris/Getchius/Atasu further teaches wherein the merchant community data further comprises merchant attributes and connection attributes. (See Harris, [0026]; For example, a topological graph may represent a transaction network in which a node representing a transaction may be connected by edges to one or more nodes that are related to the transaction, such as nodes representing information of a device, a user, a transaction type, etc. An edge may be associated with a numerical value, referred to as a “weight”, that may be assigned to the pairwise connection between the two nodes. The edge weight may be identified as a strength of connectivity between two nodes and/or may be related to a cost or distance, as it often represents a quantity that is required to move from one node to the next and further see Harris, [Fig. 4]; the Examiner notes the community graph comprises merchant category codes (MCC) associated with each merchant).
Regarding Claims 6 and 16 Harris/Getchius/Atasu further teaches, further comprising: enriching the merchant community graph with at least one of the merchant attributes and the connection attributes. (See Harris, [0062]; In another embodiment, nodes that frequently interact and/or have a strong level of correlation to one another may be connected by highly weighted/strong edges. For example, a node for a resource provider that serves coffee and is busiest during morning hours may be a connected to a node for 10:00:00 by a strong edge of weight 20, but may be connected to a node for 18:00:00 by a weak edge of weight 1. As another example, a node for a resource provider that sells expensive consumer electronics may be connected to a node for a transaction amount of $100 by a strong edge with high weight, and may be connected to a node for a transaction amount of $1 by a weak edge of low weight and further see Harris, [Fig. 4]; the Examiner notes the community graph comprises merchant category codes (MCC) associated with each resource provider (i.e. merchant)).
Regarding Claims 7 and 17 Harris/Getchius/Atasu further teaches wherein determining the connection between the one or more merchants in the particular transaction further comprises: determining a direction for the connection based on a role of the one or more merchants in the particular transaction; and (See Harris, [0018]; A “resource provider” may be an entity that can provide a resource such as goods, services, information, and/or access. Examples of resource providers include merchants, access devices, secure data access points, etc. A “merchant” may typically be an entity that engages in transactions and can sell goods or services, or provide access to goods or services). The Examiner notes that the multiple resource providers (i.e. merchants) on the graph are denoted as RP(1-n). The direction of the flow would go the role of resource providers outwards.
 determining a connection strength for the connection based on at least one of a number of transactions, a transaction date, or a transaction amount for the particular transaction. (See Harris, [0062]; In another embodiment, nodes that frequently interact and/or have a strong level of correlation to one another may be connected by highly weighted/strong edges. For example, a node for a resource provider that serves coffee and is busiest during morning hours may be a connected to a node for 10:00:00 by a strong edge of weight 20, but may be connected to a node for 18:00:00 by a weak edge of weight 1. As another example, a node for a resource provider that sells expensive consumer electronics may be connected to a node for a transaction amount of $100 by a strong edge with high weight, and may be connected to a node for a transaction amount of $1 by a weak edge of low weight). The Examiner notes the system of Harris uses the edge weight as an indicator of connection strength.
Regarding Claims 10 and 20 Harris/Getchius/Atasu further teaches further comprising: querying the merchant community graph; and See Harris, [0043]; In embodiments, the learning algorithm can be a graph learning algorithm for determining a plurality of communities from a topological graph of nodes and edges. Analytics engine 230C may additionally comprise prediction response module 233C for generating a prediction in response to a request made by a user).
using the merchant community data included in the merchant community graph to generate a dynamic attribute for the one or more merchants. (See Harris, [0074]; In embodiments, whether a high priority neighboring node v is added to the new community is determined by an Extend-judgment test that tests if v is a (K, T.sub.in, d)-vertex. The predefined criteria for a (K, T.sub.in, d)-vertex evaluated in the Extend-judgement test is described below. In an embodiment, a candidate node v may be added to the new community if the candidate node v is a (K, T.sub.in, d)-vertex. Once the new node v is added to the community, the community may be updated, i.e., the neighbors of the new community may be re-constructed from the graph, G, and the priorities of the neighbors of the new community may be re-calculated). The Examiner notes the priority values are dynamic as they are updated at the inclusion of new nodes.
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 20190362263 A1) in view of Getchius et al. (US 20140149129 A1), Atasu et al. (US 20180330192 A1), and Dubinski et al. (US 20120222339 A1).
Regarding Claims 8 and 18 Harris/Getchius/Atasu further teaches further comprising: querying the merchant community graph; and (See Harris, [0043]; In embodiments, the learning algorithm can be a graph learning algorithm for determining a plurality of communities from a topological graph of nodes and edges. Analytics engine 230C may additionally comprise prediction response module 233C for generating a prediction in response to a request made by a user).
While Harris/Getchius/Atasu teaches querying a merchant community graph to generate information, they do not further teach identifying groups for advertising. However, Harris/Getchius/Atasu in view of the analogous art of Dubinski (i.e. advertising) does teach: using the merchant community data included in the merchant community graph to identity merchants to target for advertising. (See Dubinski, [0061]; FIG. 11 is an enlarged view of the first quadrant of the rectangular map otherwise depicted in FIG. 10, which quadrant depicts (1) twenty circles as symbolic of beverage provider establishments, and (2) six triangles as symbolic of collaborative advertisers and  further see Dubinski, [0065]; In other words, within each region 13, 14, 15, and 16 there are a number of regionally-located businesses, some of which provide beverages as a significant part of their business (e.g. pubs, taverns, public houses, restaurants, etc.) and some of which may wish to collaboratively advertise (e.g. plumbing service providers 100, insurance providers 101, heating/air conditioning service providers 102, tanning bed providers 103, automotive service providers 104, medical doctors 105, etc.). Region 13, for example, comprises twenty (20) beverage providers 17, and six (6) collaborative advertisers 18; and region 14, by contrast comprises twenty-one (21) beverage providers 17 and twelve (12) collaborative advertisers. A group of beverage providers 17 and a group of advertisers 18 are selected from within the identified region and further see Dubinski, [0094]; Stated another way, it is contemplated that the collaborative advertising method may essentially comprise the initial step of selecting a group of businesses from within a target advertising region. Those businesses wishing to collaboratively advertise would submit business identifying information for displaying the information to would-be customers via a collaborative advertising vessel (e.g. drinking vessel 19), and such information may be exemplified by the beverage provider identifier(s) 20 and the select advertisements 11). The Examiner notes the system of Dubinski looks at businesses within a community of businesses that serve beverages and selects businesses to approach to advertise the collaborative advertisement cups to as seen in Fig. 2-4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the targeted advertising features as taught by Dubinski as a method to generate revenue from the data. (See Dubinski, [0020]; These beverage providers typically have their own beverage provider identifier, trademark, or logo, which provider identifier may be featured upon the glassware free of charge, the same being possible by the advertising revenue generated from a series of advertisements aligned aside or flanking the featured provider identifier circumferentially spaced from the provider identifier).
Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 20190362263 A1) in view of Getchius et al. (US 20140149129 A1), Atasu et al. (US 20180330192 A1), and Modarresi et al. (US 20190286739 A1).
Regarding Claims 9 and 19 Harris/Getchius/Atasu teaches further comprising: querying the merchant community graph; and See Harris, [0043]; In embodiments, the learning algorithm can be a graph learning algorithm for determining a plurality of communities from a topological graph of nodes and edges. Analytics engine 230C may additionally comprise prediction response module 233C for generating a prediction in response to a request made by a user).
using the merchant community data included in the merchant community graph to determine similar merchant communities and [rank each merchant community] included in the similar communities according to one or more characteristics of each merchant community. (See Harris, [0055-56]; At step S305, the request may be applied to the predictive model to identify a community corresponding to data in the request. In embodiments, the predictive model may comprise a plurality of communities comprising a plurality of nodes representing specific elements of information. A community comprising nodes for at least some of the data in the request can then be identified, so as to classify the request and generate the resulting prediction…. At step S306, a sufficient node in the identified community may be determined. For example, a node for resource provider that is highly connected within the identified community (e.g. within ‘community A’) may be determined and further see Harris, [0080]; For example, Community A 410 may comprise nodes for the payment account numbers of the younger consumers and nodes for merchants such as bars, clothing stores, and restaurants that are popular with younger consumers and where the payment account numbers have been frequently used. Community A 410 may also include nodes for merchant category codes that describe the merchant's primary business (e.g. restaurant, bar, etc.), nodes for locations in which those types of merchants can typically be found (e.g. urban areas, streets associated with nightlife, etc.), and for transaction amounts typically conducted for each transaction (e.g. $20 on average). Conversely, User Y 402 may belong to community B 420, which may comprise nodes relating to family oriented merchants and consumers between the ages of and 40-70 that typically conduct transactions at said merchants. For example, community B 420 may include nodes for family brunch restaurants, MCC codes for family entertainment type establishments (e.g. bowling alleys, theme parks, movie theaters, etc.), locations where said establishments may exist (e.g. near suburban areas where middle-income families live), and nodes for times at which transactions at these establishments may typically occur (e.g. around 11 am on a Saturday or Sunday). RP-1 403 shown in FIG. 4 where community A 410 and community B 420 overlap, may be a node for a merchant that may appeal to both young consumers (e.g. User X 401) and family-oriented consumers (e.g. User Y 402) depending on certain conditions. For example RP-1 403 may be a restaurant that serves family brunch during the day and that also operates as a popular bar at night and further see Harris, [Fig. 4]).
While Harris explicitly teaches the merchant groups being grouped by characteristics and the merchant community graph, Harris does not appear to further teach ranking the communities. However, Harris does not appear to teach the ranking component. However, Harris/Getchius/ Atasu in view of Modarresi does teach the ranking aspects. (See Modaressi [0083]; a listing of features represented in a user segment bi-cluster, a number of users represented in the user segment bi-cluster, user identification information (e.g., user names, account identifiers) associated with users represented in the user segment bi-cluster, and a ranking of the user segment bi-cluster (e.g., in terms of size) relative to other remaining user segment bi-clusters. In at least one embodiment, the user segment report generator 510 generates a report for each user segment bi-cluster remaining after the processes described above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated ranking features as taught by Modarresi in order create reports to better analyze the data created. (See Modarresi, [0083]; the user segment report generator 510 analyzes at least one user segment bi-cluster remaining after the processes described above to generate a report detailing one or more features represented in the user segment bi-cluster, and one or more users represented in the user segment bi-cluster. For example, a generated user segment report can include, but is not limited to, a listing of features represented in a user segment bi-cluster, a number of users represented in the user segment bi-cluster, user identification information (e.g., user names, account identifiers) associated with users represented in the user segment bi-cluster, and a ranking of the user segment bi-cluster (e.g., in terms of size) relative to other remaining user segment bi-clusters. In at least one embodiment, the user segment report generator 510 generates a report for each user segment bi-cluster remaining after the processes described above. Alternatively, the user segment report generator 510 can generate a report for a top number of user segment bi-clusters (e.g., based on user segment bi-cluster size), for a top percentage of user segment bi-clusters, or for the most relevant user segment bi-clusters).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 biclustering- Biclustering, block clustering, co-clustering, or two-mode clustering is a data mining technique which allows simultaneous clustering of the rows and columns of a matrix. (https://en.wikipedia.org/wiki/Biclustering.)